      Case 1:19-cv-08975-PGG-SDA Document 66 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            1/22/2021
 Eric Parham, individually and on behalf of all
 others similarly situated,

                                Plaintiffs,                    1:19-cv-08975 (PGG) (SDA)

                    -against-                                  ORDER

 Aldi Inc.,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

        The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial management (including scheduling, discovery, non-dispositive pretrial motions

and settlement) and dispositive motions, pursuant to 28 U.S.C. § 636(b)(1)(A). (Order, ECF No.

65.) The parties shall comply with this Court’s Individual Practices, available on the Court’s

website at http://nysd.uscourts.gov/judge/Aaron.

        It is hereby Ordered that the parties shall submit a joint letter regarding the status of

discovery on Friday, February 26, 2021.

SO ORDERED.

DATED:         New York, New York
               January 22, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
